DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al (USPAP 2009/0002054).
	Regarding Claim 1, Tsunoda’s Fig. 1 shows a driver circuit (“Gate Drive Apparatus”) for driving a switching device (“Switching Device1”) having a control electrode (G), comprising:
an ON circuit (“ON Constant-Current-Pulse Gate Drive Circuit21”) configured to turn on the switching device in response to a first drive signal (“ON Constant Current”); and
an OFF circuit (OFF Constant-Current-Pulse Gate Drive Circuit22”) configured to discharge a parasitic capacitance of the control electrode of the switching device with a constant current (inherent when it is pulling-down or shunting current to ground), to turn off the switching device (hence the name), in response to a second drive signal (“OFF Constant Current”).
As to claim 10, Tsunoda’s Fig. 1 clearly shows the driver circuit according to claim 1, wherein the switching device is an insulated gate bipolar transistor (“Switching Device1”), and
the control electrode is a gate electrode (G).
As to claim 11, this claim is rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849